Citation Nr: 0335471	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right ankle 
with calcaneal spur.

2.  Entitlement to an initial disability rating in excess of 
10 percent for partial and intermittent bowel obstructions 
with adhesions.

3.  Entitlement to service connection for degenerative joint 
disease of the left ankle with calcaneal spur.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Winston-
Salem, North Carolina which, granted service connection and 
assigned a 10 percent rating for degenerative joint disease 
of the right ankle with calcaneal spur and partial 
intermittent bowel obstructions with adhesions.  
Additionally, the RO denied service connection for 
degenerative joint disease of the left ankle with calcaneal 
spur.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.

A review of the claims folder reveals that the veteran was 
never advised of the laws and regulations applicable to the 
VCAA, and the potential impact this law might have on his 
claim.  This violation of due process must be addressed 
before the Board can take further action in this claim.  
Furthermore, the RO never informed the veteran of the 
evidence that VA would obtain on his behalf.

In December 2000, the veteran filed his claim for service 
connection for a bilateral ankle disorder.  In a December 
2000 letter, the RO provided the veteran with information 
regarding VCAA as it related to service connection.  In 
February 2001, the veteran requested service connection for a 
gastrointestinal disorder.  In a June 2001 letter, the RO 
provided the veteran with information regarding VCAA as it 
related to service connection.   Ultimately, service 
connection was granted for a right ankle disorder and for a 
gastrointestinal disability; each disability was then rated 
10 percent disabling.  The veteran filed a timely notice of 
disagreement with the 10 percent ratings assigned.  Neither 
the statement of the case issued in August 2002 nor the 
supplemental statement of the case issued in October 2002 
contained the appropriate laws and regulations addressing 
VCAA.  Furthermore, pursuant to VCAA, the veteran has never 
been notified via letter, by the RO, of the evidence VA would 
provide, and the evidence he needed to provide to support his 
claim for a higher rating for the right ankle or the 
gastrointestinal disorder.  That is, VA has failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for a disability rating in excess of the 
initially assigned rating.  Specifically, VA failed to inform 
the veteran which evidence VA will seek to provide and which 
evidence the veteran was to provide, citing Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court concluded that "Both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary." 

The veteran should be afforded current VA examinations to 
determine the nature and severity of his service-connected 
degenerative joint disease of the right ankle with calcaneal 
spur and partial and intermittent bowel obstructions with 
adhesions.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The RO should arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the nature and 
severity of his service-connected right 
ankle disorder and a VA 
gastrointestinal examination to 
determine the nature and severity of 
his service-connected partial and 
intermittent bowel obstructions with 
adhesions.  All indicated tests and 
studies are to be performed.  Prior to 
the examinations, the claims folder 
must be made available to the examiners 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiners.   

Orthopedic Examination
The orthopedist should set forth all 
objective findings regarding the right 
ankle disability, including complete 
range of motion measurements.  The 
physician should also be requested to 
identify any objective evidence of 
pain, painful motion, or functional 
loss due to pain as a result of the 
veteran's right ankle disability.  The 
extent of any weakened movement, excess 
fatigability or incoordination 
associated with the right ankle 
disability should be specifically 
assessed.  The physician should also 
express an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the 
examiner should so state.  

Gastrointestinal Examination 
The veteran should also be afforded a 
VA examination by an appropriate 
physician to determine the severity of 
his partial and intermittent bowel 
obstructions with adhesions.  If 
adhesions of the peritoneum are 
present, the examiner must describe the 
peritoneal adhesions identified as 
mild, moderate, moderately severe, or 
severe.  If peritoneal adhesions are 
not present, the examiner should so 
state.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
or other legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




